Ellis, J.
John Sewell & Bro. sought to enjoin John M. Burdine from closing or obstructing, an alley across the end of lot one occupied' by Burdine extending to and across lot two occupied by Sewell & Bro.
Upon application by complainant for an injunction the bill was dismissed and Sewell & Bro. appealed.
The agreement under which the alleyway was established was under the seal of the párties thereto who at the time owned the two lots respectively. Years afterward Burdine became the occupant of lot one as the tenant of the grantee of the former owner and party to the agreement, and seeks to close the alley without the consent of Sewell & Bro.
We regard the agreement as one creating an easement over lots one and two, each lot is burdened by the agreement with an easement over it for the benefit of the owner or occupant of the owner, one which may be extinguished of course by abandonment or mutual agreement.
The agreement constituted more than a mere license and if it bore only the significance which counsel for defendant claims there would have been no purpose in executing the formal agreement which the parties entered into to create the alleywa/.
*720The order appealed from is reversed.
Browne, C. J., and Taylor and West, J. J., concur.
Whitfield, J., dissents.